DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

 Response to Amendment
The amendment filed 11 January 2021 has been entered.  Claims 1, 7, 12, 19, and 22 are currently amended.  Claims 2, 6, 17, and 21 are canceled.  Claims 1, 3-5, 7-16, 18-20, and 22-25 are currently pending. 
All previous 35 USC 102 rejections are overcome by the amendments. 

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant’s arguments are moot, as they refer to the 35 USC 102 rejection which has been overcome by the current amendments. 

For similar reasons, the Applicant’s arguments relating to the combination of Crozzoli in view of Matzke (and specifically, the motivation to combine those references) regarding claims 12, 19, and their dependent claims are likewise rendered moot.  In short, the newly amended claims require an alternate claim mapping than that which was previously cited.  The new claim mapping necessitates a new motivation to combine the references in question. 
Regarding claim 12, the Applicant further argues that Kashani fails to teach that which is claimed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fixing a support and an insert together along all directions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that the cited portion of Kashani clearly discloses that the supposed vertical adjustment of the plate takes place “during placement within 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Matzke (U.S. Patent No. 3968738).
Regarding claim 1, Crozzoli (Fig. 4-5, 10, 15-20) teaches a louver assembly (blind assembly 5), comprising: 
a jamb frame (generally rectangular vertical elements 43); 
a support extending along a length of the jamb frame, wherein the support comprises a plurality of blade apertures formed therethrough (see inward-facing wall of the slotted vertical elements 43, in which the slots are formed); 
a plurality of louver blades (slabs 64), wherein each louver blade of the plurality of louver blades has a retention aperture formed therethrough (opening 65), and wherein each louver blade of the plurality of louver blades extends through a respective blade aperture of the plurality of blade apertures and transversely with respect to the length of the jamb frame (see Fig. 10); 
an insert extending through the retention aperture of each louver blade of the plurality of louver blades (rod 67, see Fig. 15); and 
a fastener (bolt 68) coupled to the insert and the support (see Fig. 18, bolt 68 is coupled to the vertical element 43 and the rod 67 through the tie rod 70 and the plate 72) and configured to compress the insert and the support against one another (see Fig. 18-20, wherein the plate 72 is arranged such that the rod 67 slots through the opening, and the tie rod 70 and bolt 68 are designed to compress the plate 72 and contained rod 67 against the wall of the slotted vertical element 43).
Crozzoli is silent regarding the jamb frame comprising a retention recess; the support extending within the retention recess of the jamb frame. 
However, Matzke (Fig. 1-5) teaches a louver assembly (Title, “Plastic louver frame assembly”) comprising: 
a jamb frame (external frame 10) comprising a retention recess (slot 16); 
a support (inner retaining frame 11) extending within the retention recess of the jamb frame (see Fig. 2) and along a length of the jamb frame (see Fig. 1 and 3), wherein the support comprises a plurality of blade apertures formed therethrough (elongated openings 18); 
a plurality of louver blades (louver strips 12), and wherein each louver blade of the plurality of louver blades extends through a respective blade aperture of the plurality of blade apertures and transversely with respect to the length of the jamb frame (see Fig. 1 and 3). 
It would have been obvious to one skilled in the art at the time of the invention to include the retention recess in the jamb frame by combining prior art elements 
Furthermore, Crozzoli discloses the claimed invention except for the jamb frame and support being separate elements, and the method of connection between those two elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the jamb frame and the support, as shown in Matzke, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
In this case, ensuring the jamb frame and support are separate elements is beneficial to the louver assembly as a whole, as it allows for the retention aperture of the louver blades to be accessible after the louver blades are inserted into the plurality of blade apertures formed in the support, but before the support and louver blades are inserted into the jamb frame.  This would improve the ease of access of the user and/or manufacturer for any necessary adjustments, which may be needed to ensure proper alignment of the retention apertures of the louver blades with the insert extending through said retention apertures. 

Regarding claim 3, Crozzoli in view of Matzke teaches the louver assembly of claim 1, wherein the fastener is disposed between adjacent louver blades of the plurality 

Regarding claim 8, Crozzoli in view of Matzke teaches the louver assembly of claim 1, wherein a louver blade (Matzke: see Fig. 6, alternate form of louver strip 20) of the plurality of louver blades comprises a first segment extending along a length of the louver blade (see Annotated Figure 1, first segment is circled with a dotted oval) and a second segment extending along the length of the louver blade (see Annotated Figure 1, segment is circled with a dashed oval), wherein the first segment and the second segment are disposed at an angle relative to one another (see Annotated Figure 1).
It would have been obvious to one skilled in the art at the time of the invention to include the alternate shape of the louver blade by simple substitution of one known element for another to obtain predictable results as taught by Matzke into the teachings of Crozzoli because it does no more than yield predictable results of providing an alternate shape for the louver blades, wherein an angled or other non-flat shape is well-known in the art to provide additional protection against the entrainment of water and debris, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


    PNG
    media_image1.png
    310
    328
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 9, Crozzoli in view of Matzke teaches the louver assembly of claim 8, wherein the first segment is oriented in a direction along a central axis of the louver assembly, the central axis extends longitudinally through a laterally and vertically central point of the louver assembly (see Annotated Figure 2, central axis is identified with a dash-dotted line; in Annotated Figure 1, it can be seen that the first segment circled with a dotted oval is oriented along a horizontal axis, i.e., along the identified central axis), and the second segment is oriented in a direction crosswise to the central axis of the louver assembly (see in Annotated Figure 1 that the second segment circled with a dashed oval is oriented in a direction crosswise to the horizontal axis, i.e., the identified central axis).


    PNG
    media_image2.png
    667
    565
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 10, Crozzoli in view of Matzke teaches the louver assembly of claim 9, wherein the respective retention aperture of the louver blade is formed through the second segment (Crozzoli:  see Fig. 15-16, the opening 65 are formed in approximately the middle of the slabs 64, and are shown in Fig. 15 to be formed in an angled portion of the slabs 64 relative to the central axis of the assembly; Matzke:  see Fig. 6, the middle of the alternate form of louver strip 20 is in the second segment circled with a dashed oval as identified in Annotated Figure 1).

Regarding claim 11, Crozzoli in view of Matzke teaches the louver assembly of claim 1, wherein the retention aperture (Crozzoli: opening 65) and the insert (Crozzoli: rod 67) each comprise a rectangular shape (Crozzoli: see in Fig. 16 that opening 65 is .

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Matzke (U.S. Patent No. 3968738) as applied to claim 1 above, and further in view of Carey (U.S. Patent No. 7222456).
Regarding claim 4, Crozzoli in view of Matzke teaches the louver assembly of claim 1, wherein the support is a first support, the plurality of blade apertures is a first plurality of blade apertures, the retention aperture is a first retention aperture, and the insert is a first insert, and wherein the louver assembly further comprises: 
a second support comprising a second plurality of blade apertures; and 
wherein each louver blade of the plurality of louver blades comprises a second retention aperture, and a second insert is configured to extend through the second retention aperture of each louver blade (Crozzoli: see Fig. 10, wherein the slotted vertical elements 43 are mirrored across the length of the assembly, and wherein either side of the slabs 64 have openings 65 for a rod 67).
It is not clear that Crozzoli teaches a second insert configured to extend through the second retention aperture of each louver blade, merely that the assembly is configured to be capable of having a second insert. 
However, Carey (Fig. 1-3) teaches a louver assembly (see Fig. 1), wherein the support is a first support, the plurality of blade apertures is a first plurality of blade apertures, the retention aperture is a first retention aperture, and the insert is a first insert, and wherein the louver assembly further comprises: 
a second support comprising a second plurality of blade apertures (see Fig. 1, wherein there are two inside faces 20 of the side members 14 shown, one on both the left and the right of the assembly); and 
a second insert (see Fig. 1, wherein there are two support rods 32 shown, one on both the left and the right of the assembly), wherein each louver blade of the plurality of louver blades comprises a second retention aperture (see Fig. 1), and the second insert is configured to extend through the second retention aperture of each louver blade (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the second insert by combining prior art elements according to known methods to yield predictable results as taught by Carey into the teachings of Crozzoli because it does no more than yield predictable results of providing additional support structure for the louver assembly which prevents the movement of the louver slats, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Crozzoli in view of Matzke and Carey teaches the louver assembly of claim 4, wherein the first retention aperture and the second retention aperture are formed in opposite retention ends of the respective louver blade (Crozzoli:  see Fig. 10; Carey:  see Fig. 1).

Regarding claim 7, Crozzoli in view of Matzke teaches the louver assembly of claim 1. 

However, Carey (Fig. 1-3) teaches a louver assembly (see Fig. 1), wherein a length of the insert (support rods 32) extends along a length of the support (side members 14) between the jamb frame and the support (see Fig. 1 and 3).
It would have been obvious to one skilled in the art at the time of the invention to ensure the length of the insert extends along the length of the support by combining prior art elements according to known methods to yield predictable results as taught by Carey into the teachings of Crozzoli because it does no more than yield predictable results of ensuring that the insert is secured to the louver assembly and is positioned so as to pass through each of the supplied louver slats, thereby locking each of the slats in place, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Matzke (U.S. Patent No. 3968738) and Kashani et al. (U.S. Patent No. 8360131).
Regarding claim 12, Crozzoli (Fig. 4-5, 10, 15-20) teaches a louver assembly (blind assembly 5), comprising: 
a jamb frame extending along a lateral side of the louver assembly (generally rectangular vertical elements 43), wherein the jamb frame comprises a base (see Fig. 18, the right-hand side of the vertical element 43 is the base) and arms 
a support extending along the lateral side and the jamb frame of the louver assembly and having a plurality of blade apertures formed therethrough (see Fig. 18, the left-hand side of the vertical element 43 facing inwards towards the slabs 64); 
a plurality of blades (slabs 64), wherein each blade of the plurality of blades has a retention aperture formed therethrough (opening 65), and wherein each blade of the plurality of blades extends through a respective blade aperture of the plurality of blade apertures (see Fig. 10); 
an insert extending through the retention aperture of each blade (rod 67); and 
a fastener extending through and contacting the support (see Fig. 18-20, wherein the combination of the bolt 68, tie rod 70, shaped plate 72, and mounting blocks 48 provide a fastener combination extending through and contacting the support) and the insert to secure the support and the insert to one another (see Fig. 18-20, wherein the rod 67 is secured to the wall of slotted vertical elements 43 through the previously described fastener combination).
Crozzoli is silent regarding each arm of the jamb frame comprising a recess; the support extending into the recess of the arm of the jamb frame. 
However, Matzke (Fig. 1-5) teaches a louver assembly (Title, “Plastic louver frame assembly”), comprising: 
a jamb frame (external frame 10) extending along a lateral side of the louver assembly, wherein the jamb frame comprises a base (flat web 14) and arms 
a support (inner retaining frame 11) extending along the lateral side and the jamb frame of the louver assembly (see Fig. 1 and 3) and having a plurality of blade apertures formed therethrough (spaced elongated openings 18), wherein the support extends into the recess of each arm of the jamb frame (see Fig. 2-3); 
a plurality of blades (louver strip 12), wherein each blade of the plurality of blades extends through a respective blade aperture of the plurality of blade apertures (see Fig. 1 and 3). 
It would have been obvious to one skilled in the art at the time of the invention to include the retention recess in the jamb frame by combining prior art elements according to known methods to yield predictable results as taught by Matzke into the teachings of Crozzoli because it does no more than yield predictable results of providing a means to simplify the construction of the louver assembly, such that the ends of the louver blades are still accessible before being inserted into the jamb frame, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, Crozzoli discloses the claimed invention except for the jamb frame and support being separate elements, and the method of connection between those two elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the jamb frame and the support, as shown in Matzke, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Crozzoli does not teach that the fastener extends through and contacts the insert. 
However, Kashani (Fig. 1-2, 6) teaches a louver assembly (see Fig. 1-2), comprising: a fastener (fastener 54) extending through and contacting the support (stile 12a) and the insert (reinforcement plate 40) to secure the support and the insert to one another (see Fig. 6).
It would have been obvious to one skilled in the art at the time of the invention to include the fastener extending through and contacting the insert by combining prior art elements according to known methods to yield predictable results as taught by Kashani into the teachings of Crozzoli because it does no more than yield predictable results of ensuring that the support and insert are not only abutting each other, but are also fixed together along all directions, thereby increasing the resistance to displacement of the assembly elements, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.



Regarding claim 18, Crozzoli in view of Matzke and Kashani teaches the louver assembly of claim 12, wherein the jamb frame comprises a slot proximate to the base (Kashani:  see Fig. 7A, opening 20b), and wherein the louver assembly further comprises an end frame (Kashani:  rectangular insertable support 70) having a length extending along a length of the plurality of blades (Kashani:  Col. 10 ll. 11-13, “insertable supports 70 and 72 can be sized such that they are substantially the vertical length of the hinge to be attached”) and having a flange extending into the slot to couple the end frame to the base (Kashani:  see Fig. 7A).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Matzke (U.S. Patent No. 3968738) and Kashani et al. (U.S. Patent No. 8360131) as applied to claim 12 above, and further in view of Bard et al. (Published U.S. Patent Application No. 20160215999).
Regarding claim 13, Crozzoli in view of Matzke and Kashani teaches the louver assembly of claim 12. 
Crozzoli in view of Matzke and Kashani are silent regarding a first and second plurality of blades oriented at different angles. 

It would have been obvious to one skilled in the art at the time of the invention to include the differently angled louvers by combining prior art elements according to known methods to yield predictable results as taught by Bard into the teachings of Crozzoli because it does no more than yield predictable results of providing a means for the airflow as directed through the louvers can be optimized (Bard:  Para. 42, “Various angles may be implemented in combination with a changeable cooling assembly such as described herein, for instance, in order to optimize the assembly's application” and Para. 44, “vent cover 430 is configured with airflow channels defined between respective airflow structures 431, 432, which together direct egressing airflow 303 in different directions so as to intersect upon being vented from the cover assembly, for instance, to reduce momentum of the egressing airflow upon leaving apparatus 400, with the resulting exiting exhaust air 303 being substantially horizontally directed. Note that this particular configuration of vent cover 430 is presented by way of example only, and may be advantageously employed to optimize, for instance, radiator efficiency in a specific system design such as depicted in FIG. 3”), since it has been held that the combination 

Regarding claim 14, Crozzoli in view of Matzke, Kashani, and Bard teaches the louver assembly of claim 13, wherein the plurality of blades comprises a transition blade (Bard:  airflow structure 432) having a first blade portion oriented at the first angle relative to the central axis of the louver assembly and having a second blade portion oriented at the second angle relative to the louver blade assembly (Bard:  see Fig. 4A), wherein the transition blade is positioned between the first plurality of blades and the second plurality of blades along a length of the jamb frame (Bard:  see Fig. 4A).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Matzke (U.S. Patent No. 3968738) and Kashani et al. (U.S. Patent No. 8360131) as applied to claim 12 above, and further in view of Carey (U.S. Patent No. 7222456).
Regarding claim 15, Crozzoli in view of Matzke and Kashani teaches the louver assembly of claim 12. 
Crozzoli does not explicitly teach that the length of the insert extends along the length of the jamb frame between the base of the jamb frame and the support. 
However, Carey (Fig. 1-3) teaches a louver assembly (see Fig. 1), wherein a length of the insert (support rods 32) extends along the length of the insert extends along the length of the jamb frame between the base of the jamb frame and the support (see Fig. 1 and 3). 
.

Claims 19-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozzoli (Published U.S. Patent Application No. 20040010972) in view of Sperandio et al. (Published U.S. Patent Application No. 20100317281), Matzke (U.S. Patent No. 3968738), and Kashani et al. (U.S. Patent No. 8360131).
Regarding claim 19, Crozzoli (Fig. 4-5, 10, 15-20) teaches a louver assembly (blind assembly 5), comprising: 
a support extending along a length and having a plurality of blade apertures formed therethrough (see inward-facing wall of the slotted vertical elements 43, in which the slots are formed); 
a jamb frame (generally rectangular vertical elements 43), wherein the support extends within the jamb frame along the length (see Fig. 10); 
a plurality of louver blades (slabs 64), wherein each louver blade of the plurality of louver blades has a retention aperture formed therethrough (opening 65), and 
an insert extending through the retention aperture of each louver blade of the plurality of louver blades (rod 67, see Fig. 15) , wherein the insert abuts the support (see Fig. 18-20, the rod 67 is fit inside the slot defined by shaped plate 72 to abut the wall of slotted vertical elements 43 facing inwards towards the slabs 64); and 
a fastener (bolt 68) extending through the support and the insert to secure and compress the insert and the support against one another (see Fig. 18-20, the rod 67 abuts and is directly in contact with the wall of slotted vertical elements 43 facing inwards towards the slabs 64).
Crozzoli is silent regarding the use of the louver assembly in a heating, ventilation, and/or air conditioning (HVAC) system. 
It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed application of the louver assembly does not differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim. 
It is therefore believed that the recitation of the intended use of the structure in the preamble of the claim does not add patentable weight to the claim, and any prior art showing the same structure, even if used for a different purpose, would anticipate the claim. 

Rather, Sperandio (Fig. 1-8) teaches that it is known in the art to use louver assemblies (louver or exterior grill 112) with a heating, ventilation, and/or air conditioning (HVAC) system (packaged terminal air conditioner (PTAC) system, sometimes referred to as single packaged air conditioning systems, 102). 
It would have been obvious to one skilled in the art at the time of the invention to apply the impact-resistant louver assembly as disclosed by Crozzoli to the HVAC system louvers as disclosed by Sperandio by combining prior art elements according to known methods to yield predictable results, because it is merely applying a known element (a louver assembly) to a known use (as part of an HVAC system), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Crozzoli is silent regarding a jamb frame comprising a retention recess configured to capture the support, wherein the support extends within the jamb frame along the length. 
However, Matzke (Fig. 1-5) teaches a louver assembly (Title, “Plastic louver frame assembly”) comprising: 
a support (inner retaining frame 11) extending along a length (see Fig. 1-3) and having a plurality of louver blade apertures formed therethrough (elongated openings 18); 
a jamb frame (external frame 10) comprising a retention recess (slot 16) configured to capture the support (see Fig. 1), wherein the support extends within the jamb frame along the length (see Fig. 1-3); 
a plurality of louver blades (louver strips 12), wherein each louver blade of the plurality of louver blades extends through a respective louver blade aperture of the plurality of louver blade apertures (see Fig. 1). 
It would have been obvious to one skilled in the art at the time of the invention to include the retention recess in the jamb frame by combining prior art elements according to known methods to yield predictable results as taught by Matzke into the teachings of Crozzoli because it does no more than yield predictable results of providing a means to simplify the construction of the louver assembly, such that the ends of the louver blades are still accessible before being inserted into the jamb frame, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, Crozzoli discloses the claimed invention except for the jamb frame and support being separate elements, and the method of connection between those two elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the jamb frame and the support, as shown in Matzke, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
In this case, ensuring the jamb frame and support are separate elements is beneficial to the louver assembly as a whole, as it allows for the retention aperture of the louver blades to be accessible after the louver blades are inserted into the plurality of blade apertures formed in the support, but before the support and louver blades are inserted into the jamb frame.  This would improve the ease of access of the user and/or manufacturer for any necessary adjustments, which may be needed to ensure proper 
Crozzoli is silent regarding a fastener extending through the support and the insert to secure and compress the insert and the support against one another. 
However, Kashani (Fig. 1-2, 6) teaches a louver assembly (see Fig. 1-2), comprising: a fastener (fastener 54) extending through a support (stile 12a) and an insert (reinforcement plate 40) to secure and compress the insert and the support against one another (see Fig. 6).
It would have been obvious to one skilled in the art at the time of the invention to include the fastener extending through and contacting the insert by combining prior art elements according to known methods to yield predictable results as taught by Kashani into the teachings of Crozzoli because it does no more than yield predictable results of ensuring that the support and insert are not only abutting each other, but are also fixed together along all directions, thereby increasing the resistance to displacement of the assembly elements, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 20, Crozzoli in view of Sperandio, Matzke, and Kashani teaches the louver assembly of claim 19, wherein the fastener comprises a rivet, a screw, a clamp, a bolt, a pin, a weld, an adhesive, or any combination thereof (Crozzoli:  bolt 68; Kashani:  see Fig. 6, fastener 54 is shown to be a screw).



Regarding claim 23, Crozzoli in view of Sperandio, Matzke, and Kashani teaches the louver assembly of claim 19, wherein the retention aperture and the insert each comprise a rectangular cross-section (Crozzoli:  see in Fig. 16 that opening 65 is shown to be a rounded rectangular in shape, and in Fig. 15 that the cross-section of the opening 65 is rectangular in shape; and square rod 67, wherein it is understood that a square is a type of rectangular).

Regarding claim 24, Crozzoli in view of Sperandio, Matzke, and Kashani teaches the louver assembly of claim 19, wherein the support and the insert comprise a metallic alloy, a composite, a polymer, or any combination thereof (Crozzoli:  Title, “Fully prefabricated steel armored blind”).

Regarding claim 25, Crozzoli in view of Sperandio, Matzke, and Kashani teaches the louver assembly of claim 19, wherein a set of louver blades of the plurality of louver blades is oriented at an angle relative to a central axis of the louver assembly, wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762